Case 8:20-cv-00366-DOC-KES Document 10 Filed 03/24/20 Page 1 of 2 Page ID #:62




 1   Cathy L. Granger (SBN 156453)
     clgranger@ww.law
 2   WOLFE & WYMAN LLP
 3   2301 Dupont Drive, Suite 300
     Irvine, California 92612-7531
 4   Telephone: (949) 475-9200
     Facsimile: (949) 475-9203
 5
 6   Attorneys for Defendant
 7   PNC BANK, N.A.

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   PRITISH VORA,                                         Case No. 8:20-cv-00366-DOC-KES
                               Plaintiff,
12                                                         Hon. David O. Carter
                 v.
13
     PNC BANK, N.A.,
14                                                         DEFENDANT PNC BANK, N.A.’S
                               Defendant.                  NOTICE OF INTERESTED
15                                                         PARTIES
16                                                         [L.R. 7.1-1]
17
18 TO THE HONORABLE COURT AND TO PLAINTIFF HEREIN:
19               Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1-1, the
20 undersigned counsel for Defendant PNC Bank, N.A. doing business in its own name
21 and as PNC Mortgage (“PNC”) certifies that the following listed associations of
22 persons, firms, partnerships, corporations (including parent corporations) or other
23 entities (1) have a financial interest in the subject matter in controversy or in a party to
24 the proceeding, or (2) have a non-financial interest in the subject matter or in a party
25 that could be substantially affected by the outcome of this proceeding:
26               PNC Bank, National Association is a national banking association and a wholly
27 owned subsidiary of PNC Bancorp, Inc., a Delaware holding company. PNC
28 Bancorp, Inc. is a wholly owned subsidiary of the PNC Financial Services, Group,
                                                       1
                      PNC BANK, N.A.’S NOTICE OF INTERESTED PARTIES - CASE NO. 8:20-CV-00366-DOC-KES
     3605471.1
Case 8:20-cv-00366-DOC-KES Document 10 Filed 03/24/20 Page 2 of 2 Page ID #:63




 1 Inc., which is a Pennsylvania corporation. The PNC Financial Services Group, Inc. is
 2 a publicly held corporate entity.
 3
     DATED: March 23, 2020                   WOLFE & WYMAN LLP
 4
 5
                                             By:    /s/ Cathy L. Granger
 6
                                                 CATHY L. GRANGER
 7                                           Attorneys for Defendant
                                             PNC BANK, N.A.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                 PNC BANK, N.A.’S NOTICE OF INTERESTED PARTIES - CASE NO. 8:20-CV-00366-DOC-KES
     3605471.1
